Exhibit 99.2 KAMADA LTD. CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2015 TABLE OF CONTENTS Page Consolidated Balance Sheets 2 Consolidated Statements of Comprehensive Income (loss) 3 Consolidated Statements of Changes in Equity 4-6 Consolidated Statements of Cash Flows 7-8 Notes to the Consolidated Financial Statements 9-12 KAMADA LTD. CONSOLIDATED BALANCE SHEETS As of September 30, As of December 31, Unaudited Audited In thousands Current Assets Cash and cash equivalents $ $ $ Short-term investments Trade receivables, net Other accountsreceivables Inventories Non-Current Assets - Property, plant and equipment, net Other long-term assets 97 Current Liabilities Short term credit and Current maturities of convertible debentures Trade payables Other accounts payables Deferred revenues Non-Current Liabilities Convertible debentures - - Employee benefit liabilities, net Deferred revenues Equity Share capital Share premium Conversion option in convertible debentures Capital reserve due to translation to presentation currency ) ) ) Capital reserve from hedges ) ) ) Capital reserve from available for salefinancial assets 42 10 Capital reserve from share-based payments Capital reserve from employee benefits ) ) ) Accumulated deficit ) ) ) $ $ $ The accompanying Notes are an integral part of the Consolidated Financial Statements. 2 KAMADA LTD. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the nine months period Ended September 30, For the three months period Ended September 30, Year ended December 31 Unaudited Audited Thousands of US dollar (Except for per-share income (loss) data) Revenues from proprietary products $ Revenues from distribution Total revenues Cost of revenues from proprietary products Cost of revenues from distribution Total cost of revenues Gross profit (loss) Research and development expenses Selling and marketing expenses General and administrative expenses Operating loss ) Financial income *361 63 *199 *404 Income in respect of currency exchange and translation differences and derivatives instruments, net 92 ) ) - Financial expense ) *(1,670
